DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a heating assembly” in claims 1 and 10.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 4-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carl et al (US 2013/0153397) taken in combination with Zellweger (US 5,639,354).
Regarding to claims 1 and 9, Carl teaches rotary distillation system (see title, abstract, Fig 1), comprising rotary evaporator flask 11, condenser 15 and distillation quantification assembly 17, the flask configured to be heated via a heating bath (not shown, as per claim 9), the distillate quantification assembly 17 comprising first valve 23 between condenser bottom and assembly top, and second valve 27 from assembly bottom and outlet (collecting flask liquid release opening and associated first and second release valves claimed), Carl teaches filling is monitored of quantification assembly 17 via level sensor, weight or other means, the distillate outlet is connected to a storage container 31 (see Fig 1, [0028,0030]).
However, Carl does not teach the system comprising a frame nor the distillate quantification assembly comprising metering scale lines as claimed.
Zellweger teaches a distillation device that with rotating evaporator flask (see title, abstract), Zellweger teaches the device 1 comprises support frame for attaching and detaching components such as evaporator flask and condenser and holding the rotary drive (see Figs 1-4; C3:L65-C4:L32), Zellweger also teaches wherein product is collected in spherical collecting flask 4 above which is a distillate quantification assembly with metering lines (see Fig 1, C3:L65-C4:L5).
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the system of Carl to include a support frame, as taught by Zellweger as Zellweger teaches the components can be removed and attached to the motor drive to allow ease of use of the system of Carl, furthermore Carl suggest monitoring liquid collected in quantification assembly, however does not teach metering lines, however as evidenced by Zellweger metering lines were well known in the distillate flask metering assembly.
Regarding claim 4, Carl teaches  the condenser 15 is directly coupled with and connected to the distillate quantification assembly 17, the first liquid release valve 23 is disposed at an upper portion of the distillate quantification assembly 23, and is configured to control discharge of the distillate and sealing of the condenser31 (see Fig 1, [0028,0030]).
Regarding claims 5-6, Carl shows the tail end of distillate quantification assembly comprises receptacle container 31 that as shown in Fig 1 of Carl appears as an open flask. The skilled artisan would understand that via a duplication of parts spare flasks would be obvious to include to ensure continued operation and allow for collection of different distilled materials from the evaporator of Carl and therefore would comprises multiple distillate quantification assemblies via duplication of parts of differing sizes and shapes that can fit in the place of the receptacle shown.
With regard to claims 7-8, the metering tube of modified Carl would include spherical expansion portion at lower part which would therefore increase metering capacity of the distillate (see Zellweger flask 4 at bottom of metering tube).
Claims 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carl et al (US 2013/0153397) taken in combination with Zellweger (US 5,639,354), as applied above and further in combination with Audeh et al (US 4,250,739).
Regarding to claims 2, Carl teaches all limitations as set forth above, however Carl does not teach wherein the condenser is coupled with the distillate quantification assembly through a collecting flask disposed between the condenser and the distillate quantification assembly, a bottom of the condenser is connected with the collecting flask, wherein a collecting flask liquid release opening is at a bottom of the collecting flask, and is connected with the distillate quantification assembly.
Audeh teaches an apparatus and method for generating a TBP distillation curve of crude oil in a distillation system (see title, abstract); Audeh teaches wherein the oil is evaporated in evaporator still pot 1, condensed in condenser 7, where the condensate is held in cutter 9, when it is selectively opened via valve 18 and provided to receiver 10 having line markings for measuring volume of product, Audeh mentions these elements are conventional (see Fig 2, C3:L57-C4:L12).
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the condenser and distillate quantification assembly of modified Carl to include a collecting flask between the condenser and distillate quantification assembly as taught by Audeh because Audeh teaches the collecting flask (cutter 9) is convention to include before measuring the cut being evolved by the distillation assembly and therefore this would allow precise measuring of the cut being generated.
Regarding claim 3, the first liquid release valve is disposed at the collecting flask liquid release opening in modified Carl as set forth above.
Claims 10-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carl et al (US 2013/0153397) taken in combination with Zellweger (US 5,639,354) and Audeh et al (US 4,250,739).
Regarding to claims 10 and 15, Carl teaches rotary distillation system (see title, abstract, Fig 1), comprising rotary evaporator flask 11, condenser 15 and distillation quantification assembly 17, the flask configured to be heated via a heating bath (not shown, as per claim 15), the distillate quantification assembly 17 comprising first valve 23 between condenser bottom and assembly top, and second valve 27 from assembly bottom and outlet (collecting flask liquid release opening and associated first and second release valves claimed), Carl teaches filling is monitored of quantification assembly 17 via level sensor, weight or other means, the distillate outlet is connected to a storage container 31 (see Fig 1, [0028,0030]).
However, Carl does not teach the system comprising a frame nor the distillate quantification assembly comprising metering scale lines as claimed.
Zellweger teaches a distillation device that with rotating evaporator flask (see title, abstract), Zellweger teaches the device 1 comprises support frame for attaching and detaching components such as evaporator flask and condenser and holding the rotary drive (see Figs 1-4; C3:L65-C4:L32), Zellweger also teaches wherein product is collected in spherical collecting flask 4 above which is a distillate quantification assembly with metering lines (see Fig 1, C3:L65-C4:L5).
However Carl does not teach wherein the condenser is coupled with the distillate quantification assembly through a collecting flask disposed between the condenser and the distillate quantification assembly, a bottom of the condenser is connected with the collecting flask, wherein a collecting flask liquid release opening is at a bottom of the collecting flask, and is connected with the distillate quantification assembly.
Audeh teaches an apparatus and method for generating a TBP distillation curve of crude oil in a distillation system (see title, abstract); Audeh teaches wherein the oil is evaporated in evaporator still pot 1, condensed in condenser 7, where the condensate is held in cutter 9, when it is selectively opened via valve 18 and provided to receiver 10 having line markings for measuring volume of product, Audeh mentions these elements are conventional (see Fig 2, C3:L57-C4:L12).
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the condenser and distillate quantification assembly of modified Carl to include a collecting flask between the condenser and distillate quantification assembly as taught by Audeh because Audeh teaches the collecting flask (cutter 9) is convention to include before measuring the cut being evolved by the distillation assembly and therefore this would allow precise measuring of the cut being generated, wherein as modified the first liquid release valve is disposed at the collecting flask liquid release opening.
Regarding claims 11-12, Carl shows the tail end of distillate quantification assembly comprises receptacle container 31 that as shown in Fig 1 of Carl appears as an open flask. The skilled artisan would understand that via a duplication of parts spare flasks would be obvious to include to ensure continued operation and allow for collection of different distilled materials from the evaporator of Carl and therefore would comprises multiple distillate quantification assemblies via duplication of parts of differing sizes and shapes that can fit in the place of the receptacle shown.
With regard to claims 13-14, the metering tube of modified Carl would include spherical expansion portion at lower part which would therefore increase metering capacity of the distillate (see Zellweger flask 4 at bottom of metering tube).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 11,185,791. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘791 patent are generally the more limited of the two sets of claims, requiring further details related to the concentrated liquid quantification assembly, however it is obvious to claim the instantly claimed less limited invention, while incorporating features of dependent claims of the ‘791 patent into the instant independent claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN MILLER whose telephone number is (571)270-1603.  The examiner can normally be reached on Monday - Friday 9 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on (571) 272-5954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JONATHAN MILLER/Primary Examiner, Art Unit 1772